 1   D. JAMES TREE           U.S. MAGISTRATE JUDGE MARY ALICE THEILER
     Attorney At Law
 2   Tree Law Offices
     3711 Englewood Avenue
 3   Yakima, WA 98902
     Telephone: (509) 452-1700
 4   Fax: (509) 577-9109
 5   Attorney for Plaintiff
 6
                        UNITED STATES DISTRICT COURT
 7                     WESTERN DISTRICT OF WASHINGTON
 8

 9   JEANNE KING,                            )
                                             ) CIVIL NO: 2:18-cv-01844-MAT
10                Plaintiff,                 )
                                             )
11         vs.                               ) PROPOSED ORDER FOR
                                             ) ATTORNEY FEES
12   COMMISSIONER OF SOCIAL                  )
     SECURITY                                )
13                                           )
                                             )
14                Defendant
15

16         It is hereby ORDERED that Plaintiff is awarded attorney fees in the amount
17
     $4,899.44 pursuant to the Equal Access to Justice Act, 28 U.S.C. ' 2412 .
18
     Plaintiff's EAJA fees which are not subject to any offset allowed under the
19

20   Department of the Treasury's Offset Program, shall be made payable to D. James
21   Tree, based upon Plaintiff's assignment of these amounts to Mr. Tree, and that any
22
     check for EAJA fees shall be mailed to Mr. Tree at 3711 Englewood Avenue,
23
     Yakima, WA 98902, or direct deposited into the Tree Law Office account.
24

25

     PROPOSED ORDER FOR ATTORNEY FEES [2:18-cv-01844-MAT] - 1            Tree Law Office
                                                                     3711 Englewood Ave.
                                                                       Yakima, WA 98902
                                                                      Phone: 509-452-1700
 1         DATED this 22nd day of October, 2019.
 2

 3                                                 A
                                                   Mary Alice Theiler
 4
                                                   United States Magistrate Judge
 5

 6

 7

 8   Presented by:

 9

10   S/ D. JAMES TREE, WSBA#1697

11   Attorney for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     PROPOSED ORDER FOR ATTORNEY FEES [2:18-cv-01844-MAT] - 2               Tree Law Office
                                                                        3711 Englewood Ave.
                                                                          Yakima, WA 98902
                                                                         Phone: 509-452-1700
